IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0338-09


CORBETT K. WEINN, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

LUBBOCK COUNTY



 Keasler, J., filed a dissenting opinion in which Keller, P.J., and Hervey, J.,
joined.

DISSENTING OPINION
	The majority incorrectly distinguishes the facts of this case from those in our recent
decision in Guerrero v. State. (1)  But the facts of Guerrero are identical.  In Guerrero, a
plurality of us held that Guerrero's convictions for manufacturing and possessing with intent
to deliver the same cache of methamphetamine did not violate the Double Jeopardy Clause. (2) 
Though Guerrero's manufacture and possession with intent to deliver were close in time, they
"were discrete acts with different impulses"--"one impulse to manufacture and another
impulse to possess for the purpose of delivering what has been manufactured." (3)  The same
can and should be said here.  I would therefore hold that there is no jeopardy violation and
reverse the court of appeals's judgment. 

DATE FILED: June 30, 2010
PUBLISH


1.   305 S.W.3d 546 (Tex. Crim. App. 2009) (plurality op.). 
2.   Id. at 553-54, 557, 560-61.
3.   Id. at 554.